Citation Nr: 1325094	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  06-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left arm carpal tunnel syndrome, to include as secondary to service-connected epicondylitis.

2.  Entitlement to service connection for right arm ulnar neuritis and carpal tunnel syndrome. 

3.  Entitlement to service connection for a stomach disorder, to include peptic ulcer disease and gastro-esophageal reflux disease (GERD).

4.  Entitlement to service connection for chronic foot pain with skin growth.

5.  Entitlement to a 10 percent disability evaluation for multiple noncompensable disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to July 1982 and from October 1985 to September 1994.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for service connection for left arm carpal tunnel syndrome, right arm ulnar neuritis and carpal tunnel syndrome, a stomach disorder, and for chronic foot pain with skin growth, as well as her request for entitlement to a 10 percent disability evaluation for multiple noncompensable disabilities. 

Regarding the left and right arm issues, the Board notes that the Veteran originally requested service connection for bilateral arm pain; historically however, she was granted service connection for epicondylitis of the left elbow in October 1994 with a zero percent (noncompensable) disability rating.  As her left arm has been service-connected, the Veteran's representative has indicated in the June 2010 Informal Brief of Appellant in Appealed Case, that this raises an alternate theory of entitlement in that her left arm carpal tunnel syndrome might be considered as secondary to her service-connected epicondylitis.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004 (holding that when determining service connection, all theories of entitlement, direct and secondary, must be considered).  As the left and right arm claims present separate issues, the Board has separated the two accordingly.  

In December 2005, the Veteran testified at a hearing at the RO in Jackson, Mississippi, before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Board for additional development in January 2011 and November 2012.  Regrettably, the Board finds that an additional remand is required prior to adjudication of these issues.  

At the time of the Board's January 2011 remand, service treatment records from the Veteran's latter period of service from October 1985 to September 1994 had been associated with the claims file; however, there were no treatment records from the Veteran's first period of military service from March 1978 to July 1982.  As such, the Board directed the RO to contact the National Personnel Records Center and attempt to ascertain whether there were any service treatment records available from the Veteran's service from March 1978 to July 1982.  

The Board's January 2011 remand additionally instructed the RO to afford the Veteran appropriate VA examinations to determine the likely etiologies of her left arm, right arm, and stomach disorders.  After a review of the evidence of record and an examination of the Veteran, the examiner was asked to opine as to whether it was at least as likely as not that these disorders were caused or aggravated by service, or by another service-connected disability.  

The Board recognizes that a VA joints examination, a VA esophagus and hiatal hernia examination, a VA stomach examination, and a VA peripheral nerves examination were conducted on February 8, 2011, and then signed and entered into the system on February 10, 2011.  These examination reports contained an in-depth recitation of the Veteran's medical history as well as thorough analyses in support of the examiner's conclusions that the disorders on appeal were less likely than not related to her period of active duty service and/or another service-connected disability.  However, the Board emphasizes that the examiner's analyses of the Veteran's medical history only covered her second period of active duty service from October 1985 to September 1994.  

Indeed, pursuant to the Board's January 2011 remand instructions, the RO also contacted the National Personnel Records Center in January 2011 in an effort to obtain treatment records from the Veteran's first period of active duty service from March 1978 to July 1982.  However, the date stamped on the medical folder in question reveals that these additional records were not received by the VA until February 15, 2011, several days after the Veteran's VA examinations.  As such, it is understandable why the VA examiner did not address the medical evidence contained in the service treatment records dated from March 1978 to July 1982, as these records were not in the possession of VA at the time the February 2011 examinations were conducted.  

Indeed, a review of these additional records from the Veteran's first period of service indicate that they are extremely relevant to the VA examiner's overall analyses.  For instance, in formulating her opinion that the Veteran's stomach disorder was less likely than not related to her period of active duty service, the VA examiner was under the impression that the Veteran was only treated for stomach symptomatology in September 1986, with a single subsequent mention of indigestion in January 1991.  However, a review of the service treatment records dated from March 1978 to July 1982 reveal frequent instances of complaints of and treatment for epigastric pain and stomach/abdominal symptomatology.  The Veteran was treated for such symptoms on a consistent basis from 1979 to 1981.  

Moreover, with respect to the Veteran's right and left arm disorders, in opining that the Veteran's carpal tunnel syndrome was less likely than not related to her period of active duty service or to a service-connected disability, the examiner speculated that regular typing during the course of customer service work performed between the Veteran's two periods of active "could" have predisposed her to carpal tunnel syndrome.  The Board notes that the VA examiner may have used speculative language in this instance because service treatment records from the first period of active duty service were unavailable, and therefore the examiner was unable to definitely conclude that carpal tunnel syndrome was not present during the Veteran's first period of active duty service.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the VA examinations performed in February 2011 are inadequate, as the examiner did not have access to the Veteran's full service treatment records at the time that the opinions were rendered.  Therefore, these issues must be remanded for new opinions.  

With respect to the issue of entitlement to chronic foot pain with skin growth, the Veteran has indicated that she suffers from a growth on the underside of her left foot, close to the edge of the foot, which causes pain.  In correspondence dated in May 2012, the Veteran's ex-spouse indicated that the Veteran had to be treated for a foot disorder while stationed at Fort Lewis in Washington.  A review of the Veteran's service treatment records indicate the presence of plantar warts.  Additionally, a review of her post-service treatment records reveals diagnoses of plantar warts and a left inferior foot callus.  Although this evidence is not sufficient to allow the Board to grant entitlement to service connection for a foot disorder at this time, the minimum standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The standard for requiring a VA medical examination is quite low.  As such, based on the evidence of record of current disorders which may be connected to service, and the Court's decision in McLendon, a VA medical examination and opinion is needed to determine the nature and etiology of this disorder as well as any relationship this condition may have to her military service.

Since the award of service connection for further disabilities could impact the Veteran's claim for a 10 percent rating for multiple noncompensable disorders under 38 C.F.R. § 3.324, this issue is inextricably intertwined with the service connection claims being remanded for further development.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  As such, the claim of entitlement to service connection for multiple noncompensable disorders must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the February 2011 VA orthopedic examiner and request an addendum opinion as to the etiology of the Veteran's right arm and left arm disabilities.  Specifically, the examiner is asked to specifically acknowledge review of the service treatment records dated from May 1978 to July 1982, and discuss the relevance, if any, of any symptomatology documented within. The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical history.  The examination report must indicate whether such review was accomplished.  

Regarding the left arm, based on a comprehensive review of the claims file, to include the service treatment records dated from May 1978 to July 1982, the examiner is asked to address the following issues:

A)	Please review the Veteran's history of left arm carpal tunnel syndrome including the date of onset and history of symptoms.

B)	Is it at least as likely as not (50 percent or more probable) that the Veteran's current left arm carpal tunnel syndrome is related to the Veteran's military service from March 1978 to July 1982 and from October 1985 to September 1994?

C)	Is it at least as likely as not that he Veteran's currently left arm carpal tunnel syndrome is caused by or aggravated (permanently worsened beyond normal progression of the disorder) by her service-connected left arm epicondylitis? 

D)	Please also address any intercurrent causes, such as the Veteran's post-service work history.

Regarding the right arm, based on a comprehensive review of the claims file, to include service treatment records dated from May 1978 to July 1982, the examiner is asked to address the following issues:

A)	Please provide a review the Veteran's 
history of right arm ulnar neuritis 
and carpal tunnel syndrome including 
the date of onset and history of 
symptoms.

B)	Is it at least as likely as not (50 
percent or more probable) that either 
the Veteran's current right arm ulnar 
neuritis or her carpal tunnel syndrome 
are related to the Veteran's military 
service from March 1978 to July 1982 
and from October 1985 to September 
1994?

C)	Please also address any intercurrent 
causes, such as the Veteran's post-
service work history.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

If the February 2011 VA examiner is not available, then schedule the Veteran for another VA orthopedic examination to ascertain the etiology of her left and right arm disorders.  

2.	Send the claims file to the February 2011 VA examiner and request an addendum opinion as to the etiology of the Veteran's diagnosed stomach disorder.  The examiner is asked to specifically acknowledge review of the service treatment records dated from May 1978 to July 1982, and discuss the relevance, if any, of the numerous instances of treatment for abdominal/stomach/gastrointestinal symptomatology contained within.  The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical history.  The examination report must indicate whether such review was accomplished.  

Based on a comprehensive review of the claims file, to include service treatment records dated from May 1978 to July 1982, the examiner is asked to address the following issues:

A)	Please review the Veteran's history of 
a stomach disorder, including the date 
of onset of her stomach disorder and 
the history of symptoms of this 
disorder.

B)	Is it at least as likely as not (50 
percent or more probable) that the 
Veteran's current stomach disorder is 
related to the Veteran's military 
service from March 1978 to July 1982 
and from October 1985 to September 
1994?

C)	Please also address any intercurrent 
causes, as relevant.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

If the February 2011 VA examiner is not available, then schedule the Veteran for another examination to ascertain the etiology of her stomach disorder.  

3.  Arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature and etiology of any current foot disorder, to include plantar warts and calluses.  She is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences for her claim.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of her pertinent medical history.  The examination report must indicate whether such review was accomplished.  

In particular, the examiner should acknowledge:  the Veteran's claimed history of foot problems dating from service, documentation of plantar warts in the service treatment records, and her statements regarding the history of her disorder, as well as any new evidence obtained following this remand.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

A)	Please review the Veteran's history of a foot disorder, including the date of onset of her foot disorder and the history of symptoms of this disorder.

B)	Is it at least as likely as not (50 percent or more probable) that the Veteran's current foot disorder, to include plantar warts and calluses, is related to the Veteran's military service from March 1978 to July 1982 and from October 1985 to September 1994?

C)	Please also address any intercurrent causes, as relevant.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.  

4.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Readjudicate the claims for service connection for left arm carpal tunnel syndrome, right arm ulnar neuritis and carpal tunnel syndrome, stomach disorder, and chronic foot pain with skin growth.  If these claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and her representative should be given an opportunity to respond to the supplemental statement of the case before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


